        Case 3:20-cv-03345-WHO Document 137 Filed 02/03/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES

 Date: February 3, 2021          Time: 44 minutes         Judge: WILLIAM H. ORRICK
                                 10:31 a.m. to 11:15 a.m.
 Case No.: 20-cv-03345-WHO       Case Name: BMA LLC v. HDR Global Trading Limited



Attorney for Plaintiff:       Pavel I. Pogodin
Attorney for Defendant:       Stephen D. Hibbard, Matthew Silveira, Peter Altman,
                              Matthew Rawlinson, Douglas Yatter, and Edward Takashima

 Deputy Clerk: Jean Davis                             Court Reporter: Marla Knox


                                       PROCEEDINGS

Motion hearing conducted via videoconference. The court expresses concern regarding the
allegations of inappropriate behavior in this matter and reminds counsel of the expectation that
they behave with civility and professionalism in this matter. Argument of counsel heard as to the
motions to dismiss. The motions are taken under submission; a written order will follow.
